Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (the “Agreement”), dated as of August 7, 2013 (the
“Effective Date”), is made by and between Athlon Holdings LP, a Delaware limited
partnership (together with any successor thereto, the “Company”), and Robert C.
Reeves (the “Executive”) (collectively referred to herein as the “Parties”).

 

RECITALS

 

A.                                    It is the desire of the Company to assure
itself of the services of the Executive to the Company by entering into this
Agreement.

 

B.                                    Executive and the Company mutually desire
that Executive provide services to the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1.             Employment.

 

(a)           General.  The Company shall employ Executive and Executive shall
enter the employ of the Company, for the period and in the position set forth in
this Section 1, and upon the other terms and conditions herein provided.

 

(b)           Employment Term.  The term of employment under this Agreement (the
“Term”) shall be for the period beginning on the Effective Date, and ending on
the third anniversary thereof, subject to earlier termination as provided in
Section 3.  The Term shall automatically renew for additional one (1) year
periods unless no later than ninety (90) days prior to the end of the otherwise
applicable Term either party gives written notice of non-renewal (“Notice of
Non-Renewal”) to the other, in which case Executive’s employment will terminate
at the end of the then-applicable Term or any other date set by the Company in
accordance with Section 3 and subject to earlier termination as provided in
Section 3.

 

(c)           Position and Duties.  Executive shall serve as the Chief Executive
Officer and President of the Company.  Executive shall devote substantially all
of his time and attention during normal business hours to the business of the
Company, provided that Executive shall be permitted to (i) manage Executive’s
personal, financial and legal affairs, (ii) participate in trade associations,
and (iii) serve on the board of directors of not-for-profit or tax-exempt
charitable organizations, in each case, subject to compliance with this
Agreement and provided that such activities do not materially interfere with
Executive’s performance of Executive’s duties and responsibilities hereunder. 
Executive will act in the best interest of the Company while performing his
duties for the Company and will perform with due care his duties and
responsibilities for the Company. Executive’s duties will include those normally
incidental to the position of President and Chief Executive Officer as well as
whatever additional duties may be assigned to him by the Board of Supervisors of
the Company (the “Board”). Executive agrees to cooperate with the Board and not
to engage in any activity that materially interferes with the

 

--------------------------------------------------------------------------------


 

performance of Executive’s duties hereunder. During the Term, Executive will not
hold outside employment, provided, that it shall not be a violation of this
Agreement for Executive to (i) serve on corporate, civic and charitable boards
or committees (except for boards or committees of a business organization that
competes with the Company in any business in which the Company is regularly
engaged) or (ii) manage or engage in other activities in connection with
Executive’s personal investments; provided, further, that the foregoing
permitted activities shall not materially interfere with Executive’s duties
hereunder. Executive acknowledges and agrees that Executives owes the Company a
duty of loyalty and that the obligations described in this Agreement are in
addition to, and not in lieu of, the obligations Executive owes the Company
under the common law.

 

2.             Compensation and Related Matters.

 

(a)           Annual Base Salary.  During the Term, Executive shall receive a
base salary at a rate of $570,000 per annum (the “Annual Base Salary”), which
shall be paid in accordance with the customary payroll practices of the
Company.  Such Annual Base Salary shall be reviewed from time to time by the
Board or an authorized committee of the Board, provided that such Annual Base
Salary shall not be reduced.

 

(b)           Bonus and Equity Compensation.  During the Term, the Executive
will be eligible to participate in an incentive bonus program and an equity
incentive plan established by the Board.  Executive’s target annual bonus under
the incentive bonus program shall be 100% of Annual Base Salary (the “Target
Bonus”).  The bonus awards payable under the incentive program shall be based on
the achievement of performance goals to be set by the Board after consultation
with Executive and finally determined by the Board or its designee. Bonuses will
be paid no later than March 15th of the calendar year following the calendar
year in which the applicable bonus is earned.

 

(c)           Benefits.  During the Term, Executive may participate in such
employee and executive benefit plans and programs as the Company may from time
to time offer to provide to its employees and executives, pursuant to the terms
and eligibility requirements of those plans; provided, however, Executive shall
not be eligible to participate in a Company plan that provides medical, dental
or life insurance benefits to the extent such Company plan is substantially
comparable to one of the plans sponsored by Executive’s previous employer that
Executive participates in as of the Effective Date, unless and until Executive
ceases to participate in such substantially comparable plan of his previous
employer.

 

(d)           Vacation.  During the Term, Executive shall be entitled to paid
vacation in accordance with the Company’s vacation policy, as it may be amended
from time to time, provided, that Executive shall receive no less than four
(4) weeks of paid annual vacation and shall be permitted to carry over accrued
but unused vacation in accordance with the Company’s vacation policy, and
provided, further, that notwithstanding the Company’s vacation policy, Executive
shall be permitted to carry over two weeks of accrued but unused vacation per
year.  Any vacation shall be taken at the reasonable and mutual convenience of
the Company and Executive.

 

--------------------------------------------------------------------------------


 

(e)           Expenses.  During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement policy.

 

(f)            Key Person Insurance.  At any time during the Term, the Company
shall have the right to insure the life of Executive for the Company’s sole
benefit.  The Company shall have the right to determine the amount of insurance
and the type of policy.  Executive shall reasonably cooperate with the Company
in obtaining such insurance by submitting to physical examinations, by supplying
all information reasonably required by any insurance carrier, and by executing
all necessary documents reasonably required by any insurance carrier.

 

3.             Termination.

 

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

 

(a)           Circumstances.

 

(i)            Death.  Executive’s employment hereunder shall terminate upon
Executive’s death.

 

(ii)           Disability.  If Executive has incurred a Disability, as defined
below, the Company may terminate Executive’s employment.

 

(iii)          Termination for Cause.  The Company may terminate Executive’s
employment for Cause, as defined below.

 

(iv)          Termination without Cause.  The Company may terminate Executive’s
employment without Cause.

 

(v)           Resignation from the Company for Good Reason.  Executive may
resign Executive’s employment with the Company for Good Reason, as defined
below.

 

(vi)          Resignation from the Company Without Good Reason.  Executive may
resign Executive’s employment with the Company for any reason other than Good
Reason or for no reason.

 

(vii)         Non-extension of Term by the Company.  The Company may give notice
of non-extension to Executive pursuant to Section 1.

 

(viii)        Non-extension of Term by Executive.  Executive may give notice of
non-extension to the Company pursuant to Section 1.

 

(b)           Notice of Termination.  Any termination of Executive’s employment
by the Company or by Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party hereto (i) indicating the specific termination provision in this
Agreement relied upon, (ii) setting forth in reasonable

 

--------------------------------------------------------------------------------


 

detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifying a
Date of Termination which, if submitted by Executive, shall be at least thirty
(30) days following the date of such notice (a “Notice of Termination”);
provided, however, that in the event that Executive delivers a Notice of
Termination to the Company, the Company may, in its sole discretion, change the
Date of Termination to any date that occurs following the date of Company’s
receipt of such Notice of Termination and is prior to the date specified in such
Notice of Termination.  A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion.  The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing the Company’s rights hereunder.

 

(c)           Company Obligations upon Termination.  Upon termination of
Executive’s employment pursuant to any of the circumstances listed in Section 3,
Executive (or Executive’s estate) shall be entitled to receive the sum of: 
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive, plus any accrued vacation earned
through the Date of Termination, but not used by Executive; (ii) any annual
bonus earned by not yet paid to Executive, (iii) any expenses owed to Executive
pursuant to Section 2(e); and (iv) any amount accrued and arising from
Executive’s participation in, or benefits accrued under any employee benefit
plans, programs or arrangements, which amounts shall be payable in accordance
with the terms and conditions of such employee benefit plans, programs or
arrangements (collectively, the “Company Arrangements”).  Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided herein, all
of Executive’s rights to salary, severance, benefits, bonuses and other amounts
hereunder (if any) shall cease upon the termination of Executive’s employment
hereunder.  In the event that Executive’s employment is terminated by the
Company for any reason, Executive’s sole and exclusive remedy shall be to
receive the severance payments and benefits described in this Section 3(c) or
Section 4, as applicable.

 

(d)           Deemed Resignation.  Upon termination of Executive’s employment
for any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates.

 

4.             Severance Payments.

 

(a)           Termination for Cause, Resignation from the Company Without Good
Reason,  Non-extension of Term by Executive.  If Executive’s employment shall
terminate pursuant to Section 3(a)(iii) for Cause, pursuant to
Section 3(a)(vi) for Executive’s resignation from the Company without Good
Reason, or for no reason, pursuant to Section 3(a)(viii) due to non-extension of
the Term by Executive, Executive shall not be entitled to any severance payments
or benefits, except as provided in Section 3(c).

 

(b)           Termination without Cause, Resignation With Good Reason or
Termination upon Non-Extension of the Term by the Company.  If Executive’s
employment shall terminate without Cause pursuant to Section 3(a)(iv), pursuant
to Section 3(a)(v) due to Executive’s

 

--------------------------------------------------------------------------------


 

resignation for Good Reason, or pursuant to Section 3(a)(vii) due to
non-extension of the Term by the Company, then, subject to Executive signing on
or before the 45th day following Executive’s Separation from Service (as defined
below), and not revoking, a release of claims in the form attached as Exhibit A
to this Agreement (the “Release”), and Executive’s continued compliance with
Sections 5 and 6, Executive shall receive, in addition to payments and benefits
set forth in Section 3(c), the following:

 

(i)            An amount in cash equal to four times the Annual Base Salary in
effect as of the Date of Termination (without regard to any reduction that
triggers a termination for Good Reason), payable (Y) with respect to 50% of such
amount, in a lump sum on the sixtieth (60) day following the date of Executive’s
Separation from Service, and (X) with respect to 50% of such amount, over 12
months in arrears commencing on the sixtieth (60) day following the date of
Executive’s Separation from Service in accordance with the Company’s regular
payroll practice; and

 

(ii)           If Executive elects to receive continued healthcare coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall directly pay, or reimburse Executive for,
the COBRA premiums for Executive and Executive’s covered dependents during the
period commencing on Executive’s Separation from Service and ending on the
earliest of (X) the last day of the applicable COBRA period, or (Y) the second
anniversary of the Date of Termination.

 

In the event Executive fails to sign the Release within 45 days, or revokes the
Release, then Executive will not be entitled to receive the additional
consideration in subparts (i) and (ii).

 

(c)           Termination Due to Disability or Death.  If Executive’s employment
shall terminate as a result of Executive’s death pursuant to Section 3(a)(i) or
Disability pursuant to Section 3(a)(ii), then, subject to, in the case of
termination due to Disability, Executive signing on or before the 45th day
following Executive’s Separation from Service (as defined below), and not
revoking, the Release, and, in the case of termination due to Disability,
Executive’s continued compliance with Sections 5 and 6, Executive (or his
estate) shall receive, in addition to payments and benefits set forth in
Section 3(c), the following:

 

(i)            an amount in cash equal to 3/12 of the Annual Base Salary in
effect as of the Date of Termination, payable in a lump sum on the sixtieth (60)
day following the date of Executive’s Separation from Service; and

 

(ii)           if Executive (or any of his dependents) elects to receive
continued healthcare coverage pursuant to COBRA, the Company shall directly pay,
or reimburse Executive (or his dependents) for, the COBRA premiums for Executive
and Executive’s covered dependents during the period commencing on Executive’s
Separation from Service and ending three (3) months thereafter.

 

In the event Executive fails to sign the Release within 45 days, or revokes the
Release, in the case of termination due to Disability, then Executive will not
be entitled to receive the additional consideration in subparts (i) and (ii).

 

(d)           Change in Control.  Notwithstanding anything to the contrary in
Section 4(b), in

 

--------------------------------------------------------------------------------


 

the event Executive’s employment terminates without Cause pursuant to
Section 3(a)(iv), due to Executive’s resignation for Good Reason pursuant to
Section 3(a)(v) or pursuant to Section 3(a)(vii) due to non-extension of the
Term by the Company, in any case, within one year following the date of a Change
in Control, with respect to Section 4(b)(i), in lieu of the amount specified
therein, Executive shall be entitled to receive an amount in cash equal to three
(3) times the Annual Base Salary, plus three (3) times the greater of the
average of the Executive’s previous two years’ annual bonus payments or the
Target Bonus, which cash payment shall be paid in a single lump sum within 30
days after the Executive’s Separation from Service if the Change in Control also
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5).

 

(e)           No Mitigation; Survival.  Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner.  Notwithstanding anything to the
contrary in this Agreement, the provisions of Sections 5 through 9 and
Section 11 will survive the termination of Executive’s employment and the
expiration or termination of the Term.

 

5.             Competition.  Executive acknowledges that the Company has
provided and the Company agrees to continue to provide Executive with access to
its confidential, proprietary, and/or trade secret information, including
confidential information of third parties such as customers, suppliers, and
business affiliates; specialized training and knowledge regarding the Company’s
methodologies and business strategies; and/or support in the development of
goodwill such as introductions and customer relationship information. The
foregoing is not contingent on continued employment, but upon Executive’s use of
the access, specialized training, and/or goodwill support provided by Company
for the exclusive benefit of the Company and upon Executive’s full compliance
with the restrictions on Executive’s conduct provided for in this Agreement. 
Ancillary to the rights provided to Executive as set forth in this Agreement,
the Company’s provision of confidential, proprietary, and/or trade secret
information, specialized training, and/or goodwill support to Executive, and
Executive’s agreements regarding the use of same, in order to protect the value
of any equity-based compensation, training, goodwill support and/or the
confidential information described above, the Company and Executive agree to the
following provisions against unfair competition, which Executive acknowledges
represent a fair balance of the Company’s rights to protect its business and
Executive’s right to pursue employment:

 

(a)           Executive shall not, at any time during the Restriction Period,
directly or indirectly engage in, have any equity interest in, interview for a
potential employment or consulting relationship with or manage or operate any
person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in any business which competes with any portion of
the Business (as defined below) of the Company in the United States; provided,
however, in the event the Company terminates Executive’s employment without
Cause or Executive resigns for Good Reason, the post-termination restrictions
set forth in this Section 5(a) shall be limited to the following: (a) Executive
shall not, at any time during the Restriction Period following the Date of
Termination, directly or indirectly engage in, have any equity interest in,
interview for a potential employment or consulting relationship with or manage
or operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent,

 

--------------------------------------------------------------------------------


 

representative, partner, security holder, consultant or otherwise) that engages
in any business which competes in any material respect with any material portion
of the Business (as defined below) of the Company within twenty-five (25) miles
of (i) any oil or natural gas assets of the Company or (ii) any potential oil or
natural gas assets where the Company has taken material steps to lease or
purchase real property with respect to such potential assets within the six
(6) month period immediately prior to the Date of Termination; provided, that
the Company provides Executive with a written list of any such potential leases
or real property within five (5) days following the Date of Termination. 
Nothing herein shall prohibit Executive from being a passive owner of not more
than 2% of the outstanding equity interest in any entity that is publicly
traded, so long as Executive has no active participation in the business of such
entity.

 

(b)           Executive shall not, at any time during the Restriction Period,
directly or indirectly, recruit or otherwise solicit or induce any employee,
customer, subscriber or supplier of the Company (i) to terminate its employment
or arrangement with the Company, or (ii) to otherwise change its relationship
with the Company. Executive shall not, at any time during the Restriction
Period, directly or indirectly, either for Executive or for any other person or
entity, (x) solicit any employee of the Company to terminate his or her
employment with the Company, (y) employ any such individual during his or her
employment with the Company and for a period of six months after such individual
terminates his or her employment with the Company or (z) solicit or service any
person who was a customer, supplier, licensee, licensor or other business
relation of the Company in order to induce or attempt to induce such person to
cease doing business with, or reduce the amount of business conducted with, the
Company, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor or other business relation of the
Company.

 

(c)           In the event the terms of this Section 5 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to, and may be modified by a court of competent jurisdiction to,
extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

(d)           As used in this Section 5, (i) the term “Company” shall include
the Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company and shall include the
acquisition, exploration, exploitation and development of, oil and natural gas
assets, and the acquisition of leases and other real property in connection
therewith, as such business may be expanded or altered by the Company during the
Term; and (iii) the term “Restriction Period” shall mean the period beginning on
the Effective Date and ending on the date twelve (12) months following the Date
of Termination, except that if Executive’s termination of employment occurs
within one year following a Change in Control, Restriction Period shall mean the
period beginning on the Effective Date and ending on the date six (6) months
following the Date of Termination.

 

(e)           Executive agrees, during the Term and following the Date of
Termination, to refrain from disparaging the Company and its affiliates,
including any of its services, technologies or practices, or any of its
directors, officers, agents, representatives or stockholders,

 

--------------------------------------------------------------------------------


 

either orally or in writing.  Nothing in this paragraph shall preclude Executive
from making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process.

 

(f)            Company agrees, during the Term and following the Date of
Termination, to refrain from disparaging the Executive, including any of
Executive’s services or practices, either orally or in writing.  Nothing in this
paragraph shall preclude Company from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process.

 

(g)           Executive represents that Executive’s employment by the Company
does not and will not breach any agreement with any former employer, including
any non-compete agreement or any agreement to keep in confidence or refrain from
using information acquired by Executive prior to Executive’s employment by the
Company.  During Executive’s employment by the Company, Executive agrees that
Executive will not violate any non-solicitation agreements Executive entered
into with any former employer or improperly make use of, or disclose, any
information or trade secrets of any former employer or other third party, nor
will Executive bring onto the premises of the Company or use any unpublished
documents or any property belonging to any former employer or other third party,
in violation of any lawful agreements with that former employer or third party.

 

(h)           Tolling.  In the event Executive engages in conduct in violation
of his covenants in Sections 5(a) or (b), the Restriction Period shall be
extended for a period of time equal to the time in which Executive engaged in
competitive activity prohibited by this Agreement.

 

6.             Nondisclosure of Proprietary Information.

 

(a)           Except in connection with the faithful performance of Executive’s
duties hereunder or pursuant to Section 6(c) and (e), Executive shall, during
the Term and for twenty-four months thereafter, maintain in confidence and shall
not directly, indirectly or otherwise, use, disseminate, disclose or publish, or
use for Executive’s benefit or the benefit of any person, firm, corporation or
other entity any confidential or proprietary information or trade secrets of the
Company (including, without limitation, business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information.  The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company

 

--------------------------------------------------------------------------------


 

(and any successor or assignee of the Company).  Notwithstanding the foregoing,
Confidential Information shall not include any information that is generally
known in the oil and gas industry, was known by Executive prior to his
employment with the Company or has been published in a form generally available
to the public prior to the date Executive proposes to disclose or use such
information, provided, that such publishing of the Confidential Information
shall not have resulted from Executive directly or indirectly breaching
Executive’s obligations under this Section 6(a) or any other similar provision
by which Executive is bound, or from any third-party breaching a provision
similar to that found under this Section 6(a).  For the purposes of the previous
sentence, Confidential Information will not be deemed to have been published or
otherwise disclosed merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published in combination.

 

(b)           Upon termination of Executive’s employment with the Company for
any reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property concerning
the Company’s customers, business plans, marketing strategies, products,
property or processes.

 

(c)           Executive may respond to a lawful and valid subpoena or other
legal process but shall give the Company the earliest possible notice thereof,
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought and shall
assist such counsel at Company’s expense in resisting or otherwise responding to
such process.

 

(d)           As used in this Section 6 and Section 7, the term “Company” shall
include the Company and its direct and indirect parents and subsidiaries.

 

(e)           Nothing in this Agreement shall prohibit Executive from
(i) disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 6(c) above), (ii) disclosing
information and documents to Executive’s attorney or tax adviser for the purpose
of securing legal or tax advice, (iii) disclosing Executive’s post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(iv) retaining, at any time, Executive’s personal correspondence, Executive’s
personal contacts and documents related to Executive’s own personal benefits,
entitlements and obligations.

 

7.             Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during the Term,
either alone or with others and whether or not during working hours or by the
use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company.  Executive shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company any assignments or
other documents the Company may deem reasonably necessary to protect or perfect
its rights therein, and shall assist the Company, upon reasonable request and at
the Company’s expense, in obtaining, defending

 

--------------------------------------------------------------------------------


 

and enforcing the Company’s rights therein. Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.

 

8.             Injunctive Relief.

 

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5, 6 and 7 will cause irreparable damage to Company and
its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate. 
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5, 6 and 7, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief without the need to post bond.

 

9.             Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates.  This Agreement shall be binding upon and inure to the benefit of
the Company, Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable.  None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will or operation of law. 
Notwithstanding the foregoing, Executive shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and change a beneficiary or beneficiaries to receive compensation hereunder
following Executive’s death by giving written notice thereof to the Company.

 

10.          Certain Definitions.

 

(a)           Cause.  “Cause” shall mean the occurrence or existence of any of
the following events:

 

(i)            Executive’s having willfully engaged in an act of fraud,
embezzlement or misappropriation against the Company or its affiliates;

 

(ii)           Executive’s having willfully engaged in misconduct that he knew,
based on facts known to him, could reasonably be expected to be materially
injurious to the Company or its affiliates;

 

(iii)          Executive’s material breach of this Agreement;

 

(iv)          Executive’s having been convicted of, or having entered a plea
bargain or settlement admitting guilt for, any felony, under the laws of the
United States, any state or the District of Columbia; or

 

--------------------------------------------------------------------------------


 

(v)                                 Executive’s having been the subject of any
order, judicial or administrative, obtained or issued by the Securities and
Exchange Commission, for any securities violation involving fraud, including,
for example, any such order consented to by Executive in which findings of facts
or any legal conclusions establishing liability are neither admitted nor denied.

 

In any case, if the Company desires to terminate Executive’s employment for
Cause in accordance herewith, it shall (i) deliver to Executive a written notice
authorized by a majority of the Board, specifying in detail the particulars of
Executive’s conduct upon which the termination is based; and (ii) allow
Executive 30 days from the date of such notice to (X) remedy, cure or rectify,
if possible, the situation giving rise to the Company’s allegations of Cause or
(Y) provide Executive with an opportunity to be heard by the Board (with the
assistance of Executive’s counsel if Executive so desires) and have the majority
of the Board adopt a resolution in good faith confirming such violation.

 

(b)                                 Change in Control.  “Change in Control”
shall be as defined in the Athlon Energy Inc. 2013 Incentive Award Plan, without
regard to any amendments to such plan that may be adopted after the date of
Athlon Energy Inc.’s initial public offering.

 

(c)                                  Good Reason.  “Good Reason” shall mean the
occurrence of any of the following events without Executive’s express written
consent:

 

(i)                                     Any reduction in Executive’s Annual Base
Salary, provided that Executive specifically terminates his employment for Good
Reason hereunder within 90 days from the date that he has actual notice of any
such reduction;

 

(ii)                                  Any material breach by the Company of this
Agreement, provided that Executive specifically terminates his employment for
Good Reason hereunder within 90 days from the date that he has actual notice of
such material breach;

 

(iii)                               Executive’s duties or responsibilities for
the Company or its successor are materially reduced or there is any material
change in Executive’s title or any material change in the types of positions
reporting to Executive or the type of position to whom Executive reports,
provided that Executive specifically terminates his employment for Good Reason
hereunder within 90 days following his receipt of actual notice of such
reduction or change; or

 

(iv)                              Any transfer of Executive’s primary place of
employment of more than 25 miles from 420 Throckmorton Street, Fort Worth,
Texas, provided that such transfer increases Executive’s commute by more than 25
miles, and provided, further, that Executive specifically terminates his
employment for Good Reason hereunder within 90 days following such transfer.

 

In any case, if Executive desires to terminate his employment for Good Reason in
accordance herewith, he shall first give written notice of the facts and
circumstances providing the basis for Good Reason to the Board, and allow the
Company 30 days from the date of such notice to remedy, cure or rectify the
situation giving rise to Good Reason.

 

--------------------------------------------------------------------------------


 

(d)                                 Date of Termination.  “Date of Termination”
shall mean (i) if Executive’s employment is terminated by Executive’s death, the
date of Executive’s death; (ii) if Executive’s employment is terminated pursuant
to Section 3(a)(ii) — (vi), either the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 3(b),
whichever is earlier; (iii) if Executive’s employment is terminated pursuant to
Section 3(a)(vii) or Section 3(a)(viii), the expiration of the then-applicable
Term.

 

(e)                                  Disability.  “Disability” shall mean, at
any time the Company or any of its affiliates sponsors a long-term disability
plan for the Company’s employees,  “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Executive has a Disability shall be made by the person or persons required to
make disability determinations under the long-term disability plan.  At any time
the Company does not sponsor a long-term disability plan for its employees,
Disability shall mean Executive’s inability to perform, with or without
reasonable accommodation, the essential functions of Executive’s position
hereunder for a total of six months during any twelve-month period as a result
of incapacity due to mental or physical illness as determined by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative, with such agreement as to acceptability not to
be unreasonably withheld or delayed.  Any refusal by Executive to submit to a
medical examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of Executive’s Disability.

 

11.                               Miscellaneous Provisions.

 

(a)                                 Defense of Claims.  Executive agrees that,
during the Term and for a period of twenty-four months after the Date of
Termination, upon request from the Company, Executive will cooperate with the
Company and its affiliates in the defense of any claims or actions that may be
made by or against the Company or any of its affiliates that affect Executive’s
prior areas of responsibility, except if Executive’s reasonable interests are
adverse to the Company or affiliates in such claim or action.  The Company
agrees to promptly pay or reimburse Executive upon demand for all of Executive’s
reasonable travel and other direct expenses incurred, or to be reasonably
incurred, to comply with Executive’s obligations under this Section 11(a).

 

(b)                                 Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with its express
terms, and otherwise in accordance with the substantive laws of the State of
Texas without reference to the principles of conflicts of law of the State of
Texas or any other jurisdiction, and where applicable, the laws of the United
States.

 

(c)                                  Validity.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

(d)                                 Notices.  Any notice, request, claim,
demand, document and other communication hereunder to any Party shall be
effective upon receipt (or refusal of receipt) and

 

--------------------------------------------------------------------------------


 

shall be in writing and delivered personally or sent by facsimile or certified
or registered mail, postage prepaid, as follows:

 

(i)                                   If to the Company:

 

420 Throckmorton Street, Suite 1200

Fort Worth, TX 76102

Attn:  Chief Financial Officer or General Counsel

 

(ii)                                If to Executive, at the last address that
the Company has in its personnel records for Executive.

 

or at any other address as any Party shall have specified by notice in writing
to the other Party.

 

(e)                                  Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement. 
Signatures delivered by facsimile shall be deemed effective for all purposes.

 

(f)                                   Entire Agreement.  The terms of this
Agreement are intended by the Parties to be the final expression of their
agreement with respect to the employment of Executive by the Company and
supersede all prior understandings and agreements, whether written or oral,
including any employment agreement previously entered into between Executive and
Athlon Energy LP (“Prior Agreement”).  The Parties further intend that this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

 

(g)                                  Amendments; Waivers.  This Agreement may
not be modified, amended, or terminated except by an instrument in writing,
signed by Executive and a duly authorized officer of Company.  By an instrument
in writing similarly executed, Executive or a duly authorized officer of the
Company, as applicable, may waive compliance by the other Party with any
specifically identified provision of this Agreement that such other Party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure.  No failure to exercise and no delay in exercising any
right, remedy, or power hereunder preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.

 

(h)                                 No Inconsistent Actions.  The Parties hereto
shall not voluntarily undertake or fail to undertake any action or course of
action inconsistent with the provisions or essential intent of this Agreement. 
Furthermore, it is the intent of the Parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

(i)                                     Construction.  This Agreement shall be
deemed drafted equally by both the Parties. Its language shall be construed as a
whole and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any Party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect

 

--------------------------------------------------------------------------------


 

construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.  Also, unless the context clearly indicates
to the contrary, (a) the plural includes the singular and the singular includes
the plural; (b) “and” and “or” are each used both conjunctively and
disjunctively; (c) “any,” “all,” “each,” or “every” means “any and all,” and
“each and every”; (d) “includes” and “including” are each “without limitation”;
(e) “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” refer to the entire Agreement and not to any particular paragraph,
subparagraph, section or subsection; and (f) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require.

 

(j)                                    Arbitration.  Any controversy, claim or
dispute arising out of or relating to this Agreement, shall be settled solely
and exclusively by a binding arbitration process for employment claims
administered by JAMS/Endispute in Fort Worth, Texas.  Such arbitration shall be
conducted in accordance with the then-existing JAMS/Endispute Rules of Practice
and Procedure, with the following exceptions if in conflict: (a) one arbitrator
who is a retired judge shall be chosen by JAMS/Endispute; (b) each Party to the
arbitration will pay its pro rata share of the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any Party
if written notice (pursuant to the JAMS/Endispute rules and regulations) of the
proceedings has been given to such Party.  Each Party shall bear its own
attorneys fees and expenses.  The Parties agree to abide by all decisions and
awards rendered in such proceedings.  Such decisions and awards rendered by the
arbitrator shall be final and conclusive.  All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief or specific performance
as provided in this Agreement.  This dispute resolution process and any
arbitration hereunder shall be confidential and neither any Party nor the
neutral arbitrator shall disclose the existence, contents or results of such
process without the prior written consent of all Parties.  If JAMS/Endispute no
longer exists or is otherwise unavailable, the Parties agree that the American
Arbitration Association (“AAA’) shall administer the arbitration in accordance
with its then-existing rules for employment claims.  In such event, all
references herein to JAMS/Endispute shall mean AAA.  Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by Court action instead of
arbitration.

 

(k)                                 Enforcement.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

 

(l)                                     Withholding.  The Company shall be
entitled to withhold from any amounts payable under this Agreement any federal,
state, local or foreign withholding or other taxes or

 

--------------------------------------------------------------------------------


 

charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

(m)                             Section 409A.

 

(i)                                     General.  The intent of the Parties is
that the payments and benefits under this Agreement comply with or be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  If Executive notifies the Company
that Executive has received advice of tax counsel of a national reputation with
expertise in Section 409A that any provision of this Agreement would cause
Executive to incur any additional tax or interest under Section 409A (with
specificity as to the reason therefor) or the Company independently makes such
determination, the Company and Executive shall take commercially reasonable
efforts to reform such provision to try to comply with or be exempt from
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A, provided that any such modifications
shall not increase the cost or liability to the Company.  To the extent that any
provision hereof is modified in order to comply with or be exempt from
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Executive and the Company of the applicable provision without
violating the provisions of Section 409A.

 

(ii)                                  Separation from Service.  Notwithstanding
anything in this Agreement to the contrary, any compensation or benefits payable
under this Agreement that is designated under this Agreement as payable upon
Executive’s termination of employment shall be payable only upon Executive’s
“separation from service” with the Company within the meaning of Section 409A (a
“Separation from Service”) and, except as provided below, any such compensation
or benefits shall not be paid, or, in the case of installments, shall not
commence payment, until the thirtieth (30th) day following Executive’s
Separation from Service.  Any installment payments that would have been made to
Executive during the thirty (30) day period immediately following Executive’s
Separation from Service but for the preceding sentence shall be paid to
Executive on the thirtieth (30th) day following Executive’s Separation from
Service and the remaining payments shall be made as provided in this Agreement.

 

(iii)                               Specified Employee.  Notwithstanding
anything in this Agreement to the contrary, if Executive is deemed by the
Company at the time of Executive’s Separation from Service to be a “specified
employee” for purposes of Section 409A, to the extent delayed commencement of
any portion of the benefits to which Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under Section 409A, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death.  Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to

 

--------------------------------------------------------------------------------


 

Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.

 

(iv)                              Expense Reimbursements.  To the extent that
any reimbursements under this Agreement are subject to Section 409A, any such
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred;
provided, that Executive submits Executive’s reimbursement request promptly
following the date the expense is incurred, the amount of expenses reimbursed in
one year shall not affect the amount eligible for reimbursement in any
subsequent year, other than medical expenses referred to in Section 105(b) of
the Code, and Executive’s right to reimbursement under this Agreement will not
be subject to liquidation or exchange for another benefit.

 

(v)                                 Installments.  Executive’s right to receive
any installment payments under this Agreement, including without limitation any
continuation salary payments that are payable on Company payroll dates, shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A.  Except as otherwise permitted
under Section 409A, no payment hereunder shall be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A.

 

12.                               Indemnification.

 

During and after the Term, the Company shall maintain and provide Executive with
customary directors’ and officers’ insurance, and shall indemnify Executive and
his legal representatives to the fullest extent permitted by law and the By-Laws
of the Company as in effect on the date hereof, against all damages, costs,
expenses and other liabilities incurred or sustained by Executive or his legal
representatives in connection with any suit, action or proceeding to which
Executive or his legal representatives may be made a party by reason of
Executive being or having been a director or officer of the Company or any
affiliate of the Company, or having served in any other capacity or taken any
other action purportedly on behalf of or at the request of the Company or any
affiliate of the Company.  During and after the Term and without the need for
further approval by the Company’s Board of Directors, the Company will promptly
advance or pay any and all amounts for costs or expenses (including but not
limited to legal fees and expenses reasonably incurred by counsel of Executive’s
choice retained by Executive) for which Executive may claim the Company is
obligated to indemnify him.  Executive undertakes to repay such amounts if it is
ultimately determined that he is not entitled to be indemnified by the Company
as provided in this Section 12.

 

13.                               Employee Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

By:

/s/ Robert C. Reeves

 

 

Name:

Robert C. Reeves

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

Robert C. Reeves

 

[Signature Page to Robert C. Reeves Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

This Agreement and Release (“Agreement”) is made by and between Robert C. Reeves
(“Executive”) and Athlon Holdings LP (the “Company”) (collectively, referred to
as the “Parties” or individually referred to as a “Party”).  Capitalized terms
used but not defined in this Agreement shall have the meanings set forth in the
Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of August 7, 2013 (the “Employment Agreement”); and

 

WHEREAS, in connection with the Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective                 ,
20    , the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below arising out of or
in any way related to Employee’s employment with or separation from the Company
or its subsidiaries or affiliates.

 

NOW, THEREFORE, in consideration of the Severance Payments described in
Section 4 of the Employment Agreement, which, pursuant to the Employment
Agreement, are conditioned on the Employee’s execution and non-revocation of
this Agreement, and in consideration of the mutual promises made herein, the
Company and Employee hereby agree as follows:

 

1.                                      Severance Payments; Salary and
Benefits.  The Company agrees to provide Employee with the severance payments
and benefits described in Sections 4(b), 4(c) and 4(d) of the Employment
Agreement, payable at the times set forth in, and subject to the terms and
conditions of, the Employment Agreement. In addition, to the extent not already
paid, and subject to the terms and conditions of the Employment Agreement, the
Company shall pay or provide to the Employee all other payments or benefits
described in Section 3(c) of the Employment Agreement, subject to and in
accordance with the terms thereof.

 

2.                                      Release of Claims.  Employee, on his own
behalf and on behalf of any of Employee’s affiliated companies or entities and
any of their respective heirs, family members, executors, agents, and assigns,
hereby and forever releases the Company, any of their direct or indirect
subsidiaries and affiliates (including, without limitation,
                                                   and their respective
affiliated entities), and any of their current and former officers, directors,
equity holders, managers, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries and predecessor and successor corporations
and assigns (collectively, the “Releasees”) from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement (as defined in Section 8 below) arising out of or in any
way related to Employee’s employment with or separation from the Company or its
subsidiaries or affiliates, including, without limitation:

 

--------------------------------------------------------------------------------


 

(a)                                 any and all claims relating to or arising
from Employee’s employment  or service relationship with the Company or any of
its direct or indirect subsidiaries or affiliates and the termination of that
relationship;

 

(b)                                 any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of any shares of stock or
other equity interests of the Company or any of its affiliates, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

 

(d)                                 any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002;

 

(e)                                  any and all claims for violation of the
federal or any state constitution;

 

(f)                                   any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

(g)                                  any claim for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

(h)                                 any and all claims for attorneys’ fees and
costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Employee’s release of claims herein
bars Employee from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and

 

--------------------------------------------------------------------------------


 

conditions of COBRA, claims to any benefit entitlements vested as the date of
separation of Employee’s employment, pursuant to written terms of any employee
benefit plan of the Company or its affiliates and Employee’s right under
applicable law and the Company’s D&O policy to seek indemnity for acts
committed, or omissions, within the course and scope of the Employee’s
employment duties.

 

3.                                      Acknowledgment of Waiver of Claims under
ADEA.  Employee understands and acknowledges that he is waiving and releasing
any rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary.  Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement.  Employee understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further understands and acknowledges
that he has been advised by this writing that:  (a) he should consult with an
attorney prior to executing this Agreement; (b) he has 21 days within which to
consider this Agreement; (c) he has 7 days following his execution of this
Agreement to revoke this Agreement; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Employee from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  In the event Employee signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Employee hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Agreement.

 

4.                                      Severability.  In the event that any
provision or any portion of any provision hereof or any surviving agreement made
a part hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

 

5.                                      No Oral Modification.  This Agreement
may only be amended in a writing signed by Employee and a duly authorized
officer of the Company.

 

6.                                      Governing Law; Dispute Resolution.  This
Agreement shall be subject to the provisions of Sections 11(b) and 11(j) of the
Employment Agreement.

 

7.                                      Effective Date.  If the Employee has
attained or is over the age of 40 as of the date of Employee’s termination of
employment, then each Party has seven days after that Party signs this Agreement
to revoke it and this Agreement will become effective on the eighth day after
Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked by either Party before that date.

 

8.                                      Voluntary Execution of Agreement. 
Employee understands and agrees that he executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of his claims against the
Company and any of the other Releasees.  Employee acknowledges that:  (a) he has
read this Agreement; (b) he has not relied upon any representations or
statements made by the Company

 

--------------------------------------------------------------------------------


 

that are not specifically set forth in this Agreement; (c) he has been
represented in the preparation, negotiation, and execution of this Agreement by
legal counsel of his own choice or has elected not to retain legal counsel;
(d) he understands the terms and consequences of this Agreement and of the
releases it contains; and (e) he is fully aware of the legal and binding effect
of this Agreement.

 

9.                                      The restrictive covenants contained in
Sections 5-8 of the Employment Agreement remain in effect and are not superseded
or modified by this Release.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated:

 

 

 

 

 

 

Robert C. Reeves

 

 

 

 

 

 

 

 

 

 

 

ATHLON HOLDINGS LP

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------